On March 31, 1988, the Defendant was sentenced to one hundred (100) years for Deliberate Homicide plus ten (10) years for the use of a weapon; the sentences shall be served consecutively; and he must complete restitution for Court Appointed Counsel; restitution for expenses of the victim’s funeral in the amount of $5,185; plus receive credit for 211 days credit for time served; dangerous designation.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Roger Carey of the Montana Defender Project. The state was represented by Marvin Quinlan, County Attorney from Rosebud County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it was the unanimous decision of the Sentence Review Division that the sentence imposed shall be remanded back to the Sixteenth Judicial District for findings as to the reasons for designating the defendant as a dangerous offender for parole purposes as required by MCA, Sec. 46-18-404(3).
On April 26,1990, the Hon. Kenneth Wilson Amended the Sentencing and Commitment Order:
1. That the defendant be punished by imprisonment in the State Prison of Montana at Deer Lodge, Montana, for a term of one hundred (100) years for the crime of Deliberate Homicide.
2. That the defendant is hereby designated a dangerous offender pursuant to Section 46-18-404, MCA. The reasons for such designation are:
(a) the violent nature of the crime;
*50DATED this 6th day of December, 1990.
(b) the fact that a knife was used to stab the victim at least five times; and,
(c) the fact that the victim was brutally beaten and her body discarded.
3. That the defendant be punished by imprisonment in the State Prison of Montana at Deer Lodge, Montana, for a term of ten (10) years for the use of a weapon in the commission of the crime of deliberate homicide pursuant to Section 46-18-221 MCA.
4. That the order of April 1, 1988, is further amended by striking therefrom the requirement that the defendant make restitution for his court appointed counsel and the funeral expenses for the victim.
5. That these sentences shall be served consecutively, not concurrently.
6. That the Court imposes the mandatory fine of $20.00 pursuant to Section 46-18-236, MCA.
On December 6, 1990, the Sentence Review Division reviewed the Amended Decision that was prepared by Judge Wilson on April 26, 1990, and after careful consideration, it was the unanimous decision of the Sentence Review Division that the Amended Sentence imposed by Judge Wilson shall be affirmed as amended.
The reason for the decision is pursuant to Rule 17 of the Sentence Review Division.